Citation Nr: 0424776	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  96-21 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder claimed to be secondary to service-connected hearing 
loss and/or tinnitus.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected hemorrhoids, prior to January 
14, 1998.

4.  Entitlement to a disability rating in excess of 10 
percent for service-connected hemorrhoids, evaluated as 10 
percent disabling, from January 14, 1998, forward.


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  
He also had additional periods of active duty for training 
and inactive duty for training in the United States Air Force 
Reserve from April 1983 to June 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and August 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In July 1995, the RO found that new and material evidence had 
not been presented to reopen a claim for service connection 
for a psychiatric disorder on a direct basis and denied 
entitlement to a compensable disability rating for service-
connected hemorrhoids.  In August 1997, the RO denied service 
connection for a psychiatric disorder as secondary to 
service-connected hearing loss.  In December 1998, a 10 
percent disability rating was awarded for service-connected 
hemorrhoids, effective from January 14, 1998.

In August 2000, the Board remanded this case to the RO for 
additional development.


FINDINGS OF FACT

1.  The veteran failed to attend VA examinations requested by 
the Board in August 2000 without good cause shown.

2.  The veteran's acquired psychiatric disorder is not 
etiologically related to the service-connected hearing loss 
and/or tinnitus.

CONCLUSION OF LAW

1.  The legal criteria for reopening a claim of entitlement 
to service connection for a psychiatric disorder on a direct 
basis, or for the establishment of entitlement to an 
increased (compensable) disability rating for service-
connected hemorrhoids prior to January 14, 1998, and 
entitlement to a disability rating in excess of 10 percent 
for service-connected hemorrhoids, evaluated as 10 percent 
disabling from January 14, 1998, are not met.  38 C.F.R. 
§ 3.655(b) (2003).

2.  The criteria for the establishment of service connection 
for an acquired psychiatric disorder claimed as being 
proximately due to or the result of the veteran's service-
connected hearing loss and/or tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2000, the Board remanded this case to the RO for 
additional development, including VA examinations to 
determine the nature and extent of the veteran's service-
connected hemorrhoids as well as to determine the etiology of 
the veteran's acquired psychiatric disorder.  In August 2000, 
the Board stated, in pertinent part:

He is further advised that he should 
assist the RO in the development of his 
claim, and that failure to cooperate or 
to report for any requested examination 
without good cause may result in an 
adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

In July 2004, the RO was informed that the veteran had failed 
to attend either examination requested by the Board.  In a 
supplement statement of the case (SSOC), the RO informed the 
veteran that his claims were being denied, in part, based on 
his failure to attend the scheduled examinations.  There is 
no indication within the claims folder that the veteran did 
not receive notice of the scheduled examinations or the SSOC.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination.  Pursuant to 
38 C.F.R. § 3.655(c) (2003), when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  Consequently, the Board will address the 
claim of entitlement to service connection for a psychiatric 
disorder claimed to be secondary to service-connected hearing 
loss and/or tinnitus on the merits at this time.

When the examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655 (2003).  Consequently, under 38 C.F.R.  
§ 3.655, the Board must, as a mater of law, deny the claim 
that new and material evidence has been presented to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder on a direct basis, entitlement to an 
increased (compensable) disability rating for service-
connected hemorrhoids prior to January 14, 1998, and 
entitlement to a disability rating in excess of 10 percent 
for service-connected hemorrhoids, evaluated as 10 percent 
disabling, from January 14, 1998, forward.  The regulation is 
clear and unambiguous.

With regarding to the claim of service connection for a 
psychiatric disorder claimed to be secondary to service-
connected hearing loss and/or tinnitus, service connection 
may be granted if the evidence shows that a disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Regarding this issue, the veteran is not contending that the 
psychiatric disorder is the result of his military service 
(this issue has been previous addressed by the VA).  It is 
instead contended that the psychiatric disorder is secondary 
to service-connected hearing loss and/or tinnitus

As found by the Board in August 2000, the Board in this 
decision does not address any other claimed etiology for the 
psychiatric disorder other than the service-connected hearing 
loss and tinnitus.  The claim for secondary service 
connection is a separate and distinct claim that is not 
inextricably intertwined with the veteran's effort to reopen 
a service connection claim for a psychiatric disorder on a 
direct basis.

The veteran is service connected for bilateral hearing loss 
and tinnitus and there is medical evidence of a current 
psychiatric disorder, including an anxiety disorder diagnosed 
on VA examination in February 1997.  In June 1996, 
"J.A.G.", M.D. also diagnosed the veteran as having a 
generalized anxiety disorder with depression.  Dr. G. further 
stated that due to the severity of his tinnitus and right ear 
hearing loss, the veteran's emotional condition "has been 
aggravated."  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Based on a review of the medical opinion of Dr. G., the Board 
must find that this opinion is entitled to extremely low 
probative weight.  Dr. G. does not give a reason why he 
believes the veteran's emotional condition has been 
aggravated by the service-connected disabilities.  Further, 
efforts by the RO to obtain records from Dr. G. that would 
support this opinion were totally unsuccessful.  The veteran 
was informed of this fact in a letter from the RO to veteran 
dated July 2004. 

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's secondary service connection claim.  A review 
of medical records fails to indicate that his service-
connected disabilities caused or aggravates the condition at 
issue.  Service medical records and post-service medical 
records, with the exception of the June 1996 medical report, 
only provide negative evidence against this claim and, in the 
opinion of the Board, are entitled to far greater probative 
value than the June 1996 medical opinion.  

On VA examination in February 1997, the examiner found that 
the veteran's nervous condition is not secondary to his 
service-connected tinnitus.  The examination report appears 
complete and provides more negative evidence against this 
claim.  The Board believes this medical report is also 
entitled to great probative value and it cites the veteran's 
occupational history, subjective complaints, and medical 
objective findings.   

With regard to the veteran's own testimony before both the 
Board and the RO that he has a psychiatric disorder secondary 
to the service-connected hearing loss and/or tinnitus, as a 
lay person, he may be competent to report the occurrence of 
an injury in service; however, he is not competent to relate 
a current disability to service or to a service connected 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the critical 
question in this case is a medical determination and the 
veteran is not competent to associate his psychiatric 
disorder to his hearing loss and/or tinnitus.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

With regard to the duty to assist and inform, the Board 
observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated 
the requirement for a well-grounded claim, enhanced VA's duty 
to assist a claimant in developing facts pertinent to his 
claim, and expanded VA's duty to notify the claimant 
concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  The July 
2004 SSOC contains the full text of 38 C.F.R. § 3.159.  The 
Board concludes that the discussion in the SSOC of July 2004, 
the Board's remand of August 2000, and numerous letters from 
the RO to the veteran adequately informed the veteran of the 
information and evidence needed to substantiate his claim, 
thereby meeting the notification requirements of the VCAA.  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" as set 
forth in Pelegrini, have been satisfied.  In repeated letters 
from the RO dated July 2004, July 2002, and August 2000, 
within the Board's remand of August 2000, within the July 
2004 SSOC, the hearing held before the RO in January 1998, 
and at a hearing before the Board in June 2000, the veteran 
was notified of the evidence he needed to provide, the 
evidence that the RO would attempt to obtain, and the 
evidence needed to prevail in this claim.  In this regard, 
and in any event, a recent opinion by the General Counsel's 
Office, it was determined that the Pelegrini Court's 
discussion of the "fourth element" was obiter dictum and 
was not binding on VA.  VAGCOPPREC 1-2004 (February 24, 
2004).  

The Board further acknowledges that communications cited 
above were sent to the veteran after the RO's decisions that 
are the basis for this appeal.  As noted in Pelegrini, the 
plain language of 38 U.S.C.A. § 5103(a) requires that this 
notice be provided relatively soon after VA receives a 
complete or substantially complete application for benefits; 
thus, the Court held that under section 5103(a), a service-
connection claimant must be given notice before an initial 
unfavorable RO decision on the claim.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided by the time the VCAA was enacted.  
However, in reviewing RO determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO 
initial adjudication constitutes harmless error, especially 
since a RO determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.   See 38 C.F.R. § 20.1104 (2003).  There 
simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board and the 
content of the many notices fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After many notices were provided to the veteran in many 
different forms, the July 2004 SSOC was provided to the 
veteran.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice. 

Regarding the issue of notice, within the remand of August 
2000, the Board cited to 38 C.F.R. § 3.655 and informed the 
veteran that a "failure to cooperate or to report for any 
requested examination without good cause may result in an 
adverse decision."  Further, within the SSOC of July 2004, 
the veteran was informed that his claims were denied, in 
part, due his failure to attend the VA examinations.  
Consequently, the Board finds the VA's duty to inform the 
veteran of the basis of its decision has been complete in 
this case under the standards of the VCAA and Pelegrini.

As the veteran has previously attended other VA examinations, 
and there is no indication that notices supplied by both the 
RO and the VA Medical Center (VAMC) were returned as 
undeliverable, the Board must, as a matter of law, deny the 
claims as indicated above.  With regard to the issue of 
notice regarding the VA examinations, as the Court stated in 
Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)), "[p]rinciples of administrative regularity dictate 
a presumption that Government officials 'have properly 
fulfilled their official duties.'"  Further, after repeated 
letters from the RO to the veteran, the veteran has not 
attempted to reschedule the examinations or provide any 
reason for his failure to attend the examinations.  As a 
result, a second remand is not warranted.       

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service and VA medical records as well as 
scheduling VA examinations.  The RO attempted to obtain 
medical evidence cited by the veteran, as requested by the 
Board in August 2000, with little success.  The veteran was 
informed of this fact in a letter dated July 2004 and within 
the July 2004 SSOC.  The Board had remanded this case to the 
RO to assist the veteran with his claims.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Entitlement to service connection for a psychiatric disorder 
claimed to be secondary to service-connected hearing loss 
and/or tinnitus is denied.

The claim that new and material evidence has been presented 
to reopen a claim of entitlement to service connection for a 
psychiatric disorder on a direct basis is denied.

Entitlement to an increased (compensable) disability rating 
for service-connected hemorrhoids, prior to January 14, 1998 
is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected hemorrhoids, evaluated as 10 percent 
disabling, from January 14, 1998, forward, is denied.

	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



